John E. Jennings, Judge, concurring. The Alternative Service Act does not require that a hearing be set when a defendant seeks to be sentenced under the act. See Barnes v. State, 4 Ark. App. 84, 628 S.W.2d 334 (1982). Nor does the act require the trial judge to explain his reasons for a refusal to sentence under the act, Barnes, supra, although it would no doubt be preferable. Evans v. State, 287 Ark. 136, 697 S.W.2d 879 (1985). The case must be reversed and remanded only because the record affirmatively suggests a failure to exercise that discretion mandated by the statute. Turner v. State, 270 Ark. 969, 606 S.W.2d 762 (1980).